Case 2:19-cv-00260-JPH-DLP Document 26 Filed 09/14/20 Page 1 of 7 PageID #: 272




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 CLARENCE D. SCHREANE,                                )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )        No. 2:19-cv-00260-JPH-DLP
                                                      )
 WARDEN FCI-TH,                                       )
                                                      )
                               Respondent.            )

               ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                    AND DIRECTING ENTRY OF FINAL JUDGMENT

        On February 11, 2019, Clarence D. Schreane filed his petition for writ of habeas corpus

 pursuant to 28 U.S.C. § 2241 in the Eastern District of California, challenging a disciplinary

 proceeding that commenced with Incident Report No. 3054793. Dkt. 1. The action was transferred

 to this Court on June 5, 2019. The respondent filed a return to order to show cause on July 12,

 2019, dkt. 23, and Mr. Schreane replied on August 9, 2019, dkt. 24. The action is ripe for

 resolution.

        For the reasons explained in this Entry, Mr. Schreane’s habeas petition must be denied.

        A.      Legal Standards

        “Federal inmates must be afforded due process before any of their good time credits-in

 which they have a liberty interest-can be revoked.” Jones v. Cross, 637 F.3d 841, 845 (7th Cir.

 2011). “In the context of a prison disciplinary hearing, due process requires that the prisoner

 receive (1) written notice of the claimed violation at least 24 hours before hearing; (2) an

 opportunity to call witnesses and present documentary evidence (when consistent with institutional

 safety) to an impartial decision-maker; and (3) a written statement by the fact-finder of the

 evidence relied on and the reasons for the disciplinary action.” Id.; see also Superintendent, Mass.

                                                  1
Case 2:19-cv-00260-JPH-DLP Document 26 Filed 09/14/20 Page 2 of 7 PageID #: 273




 Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); Wolff v. McDonnell, 418 U.S. 539, 570-71 (1974).

 In addition, “some evidence” must support the guilty finding. Ellison v. Zatecky, 820 F.3d 271,

 274 (7th Cir. 2016); Jones, 637 F.3d at 845.

        B.      The Disciplinary Proceeding

        Officer C. Eber prepared Incident Report No. 3054793 on November 9, 2017, charging Mr.

 Schreane with a violation of Code 212, engaging in or encouraging a group demonstration. The

 Incident Report, written at 12:15 PM, stated as follows:

        While the institution is on lockdown, the entire unit (2B) refused to accept their
        breakfast meal. Multiple inmates in the unit began yelling advising other inmates
        to also refuse their meals. At approximately 11:35 AM I attempted to feed inmate
        Schreane, Clarence 17956-074. He refused to accept his lunch meal and chose to
        participate in the unit group demonstration. Inmate was identified using
        TRUSCOPE and bedbook cad.

 Dkt. 1at 6; dkt. 23-4 at 20.

        The original Incident Report was delivered to Mr. Schreane on November 10, 2017, at

 approximately 9:00 AM. Dkt. 1 at 6. An initial hearing was conducted on November 14, 2017.

 The Incident Report was sent back for a rewrite. The “rewritten” Incident Report was delivered to

 Mr. Schreane on November 21, 2017, at 8:59 PM. Dkt. 23-4 at 13. The rewritten Incident Report,

 under the same number, stated:

        On Thursday November 9, 2017, during an institutional lockdown, a large majority
        of the inmates who were housed in unit 2B were refusing to accept their lunch meal.
        The inmates in unit 2B had also refused to accept their breakfast meal that same
        day. During the feeding of the lunch meal, multiple inmates in unit 2B were yelling,
        advising other inmates to refuse their meal. At approximately 11:26 AM, I
        attempted to feed inmate Schreane, Clarence 17956-074 his lunch meal. He refused
        to accept his lunch meal and chose to participate in the unit 2B group
        demonstration. Inmate Schreane, Clarence 17956-074 was identified using truscope
        and bed book card.

 Dkt. 23-4 at 13.




                                                 2
Case 2:19-cv-00260-JPH-DLP Document 26 Filed 09/14/20 Page 3 of 7 PageID #: 274




        Mr. Schreane was notified of his rights at the initial hearing and at the rehearing conducted

 on December 1, 2017. Dkt. 23-4 at 8, 15, 23. The matter was referred to a Disciplinary Hearing

 Officer (DHO) for further hearing. Dkt. 23-4 at 20.

        DHO Cobb conducted a hearing on February 28, 2018. Mr. Schreane was provided a staff

 representative and was advised he could request witnesses. Dkt. 23-1 at ¶ 12. He acknowledged

 that he understood his rights. Id. Mr. Schreane then refused to appear for the hearing because he

 did not want DHO Cobb to hear his case. Dkt. 23-4 at 3. The staff representative provided Mr.

 Schreane’s statements to the DHO and witnesses provided statements via email. Dkt. 23-1 at ¶ 12.

        Counselor Scott was a witness, but he stated that he was in training on November 9, 2017,

 and therefore did not witness anything. He otherwise made “no comment.” Dkt. 23-4 at 18. A

 second witness, Lt. Balderston, stated that on November 10, 2017, Mr. Schreane told him he was

 not protesting anything, and he claimed to be on a Christian religious fast. Dkt. 23-4 at 19.

        In finding Mr. Schreane guilty of the charge, DHO Cobb relied on the Incident Report,

 supporting memos, a log showing that four inmates accepted food trays that day, and an email

 from the Chaplain. Dkt. 23-4 at 3. An investigation into the incidents on November 9, 2017,

 revealed that the day before, inmates in Unit 2B were talking about going on a hunger strike

 because the meals were prepared and handled by Unit 1A inmates, who were perceived to be sex

 offenders or snitches. Dkt. 23-1 at ¶ 13.

        The day after the incident, the Chaplain was asked about fasting for religious reasons

 because a vast majority of the inmates were claiming religious reasons for fasting November 9,

 2017. Dkt. 23-4 at 34. Prison staff considered possible religious holidays and there were none on

 November 9, 2017. Id. The Chaplain stated in an email that if an inmate wanted to fast, the fast

 had to first be recognized by the Bureau of Prisons (BOP). The inmate must send a request to



                                                  3
Case 2:19-cv-00260-JPH-DLP Document 26 Filed 09/14/20 Page 4 of 7 PageID #: 275




 Religious Services which is then sent to Food Service so Food Service can plan accordingly. Id.

 Mr. Schreane did not send a request to the Chaplain indicating that he wished to fast on that date.

 Dkt. 23-1 at ¶ 13.

        DHO Cobb imposed sanctions including the disallowance of 27 days of good time credit,

 the loss of commissary, visitation, and email privileges for 30 days, and a monetary fine of $7.00.

 Dkt. 23-4 at 4.

        C.         Analysis

        Mr. Schreane argues that his due process rights were violated during the disciplinary

 proceedings. His claims are that: 1) the hearing officer was biased; and 2) he did not participate in

 a group demonstration. Mr. Schreane maintains that he was on a “personal” one day fast and that

 the sanctions violate his First Amendment right to free exercise of religion.

        1.         Impartial Decisionmaker

        Mr. Schreane argues that DHO Cobb acted out of malice by ignoring the fact that he told

 Lt. Balderson on November 9, 2017, that he conducted a personal fast each year on November 9,

 with a Circle of Prayer. Dkt. 1 at 18. He asserts that DHO Cobb thereby violated his First

 Amendment rights.

        Lt. Balderson did acknowledge that Mr. Schreane was claiming he was on a Christian

 religious fast, but Lt. Balderson did not say anything about it being an annual fast with a Circle of

 Prayer. Dkt. 23-4 at 19. Because Mr. Schreane chose to not appear at the hearing, he never made

 this claim to the DHO either. Inmates are entitled to an impartial decision-maker. Nonetheless,

 while Mr. Schreane disagrees with the DHO’s decision, simply alleging bias is not sufficient to

 support a due process violation. A prison official who is “directly or substantially involved in the

 factual events underlying the disciplinary charges, or in the investigation thereof,” may not



                                                  4
Case 2:19-cv-00260-JPH-DLP Document 26 Filed 09/14/20 Page 5 of 7 PageID #: 276




 adjudicate those charges. Piggie v. Cotton, 342 F.3d 660, 667 (7th Cir. 2003). “Adjudicators are

 entitled to a presumption of honesty and integrity.” Id. at 666. “[T]he constitutional standard for

 impermissible bias is high.” Id. “[T]angential involvement with the underlying facts is not a

 problem,” as far as bias in the disciplinary setting is concerned. Wilson-El v. Finnan, 281 F. App’x

 589, 591 (7th Cir. 2008). Mr. Schreane raises none of these potential bases to rebut the presumption

 of integrity. Moreover, there is no evidence that DHO Cobb was not impartial. Accordingly, this

 claim fails.

        2.      Some Evidence

        To the extent Mr. Schreane alleges a violation of his First Amendment rights, that claim is

 not properly brought in this action. A habeas petition is used to challenge the length or duration of

 an offender’s confinement. If the petitioner wishes to assert a claim challenging the conditions of

 his confinement, he must do so under the civil rights law, 42 U.S.C. § 1983. See Glaus v. Anderson,

 408 F.3d 382, 387-88 (7th Cir. 2005).

        Mr. Screane’s second claim shall be treated as a challenge to the sufficiency of the

 evidence. Mr. Schreane does not deny refusing his meals on November 9, 2017. Rather, he disputes

 the charge that by doing so he participated in a group demonstration. He alleges that he conducted

 a “personal” religious fast on that day and that his cellmate decided to join him. This defense was

 acknowledged and considered by the DHO. The DHO was not required to believe Mr. Schreane’s

 statement over the other evidence, however, and it is not the Court’s role to reweigh the evidence

 or determine the relative credibility of one witness over another. See Ellison, 820 F.3d at 274 (“a

 hearing officer’s decision need only rest on ‘some evidence’ logically supporting it and

 demonstrating that the result is not arbitrary.”); Donelson v. Pfister, 811 F.3d 911, 916 (7th Cir.

 2016) (“Under Hill, ‘the relevant question is whether there is any evidence in the record that could



                                                  5
Case 2:19-cv-00260-JPH-DLP Document 26 Filed 09/14/20 Page 6 of 7 PageID #: 277




 support the conclusion reached by the disciplinary board.’”) (quoting Hill, 472 U.S. at 455-56)).

        As noted, the DHO considered and rejected Mr. Schreane’s explanation that he was not

 participating in a group demonstration and that instead, he was on a Christian religious fast. The

 DHO weighed adversely Mr. Schreane’s refusal to provide any exculpatory statements or

 documentary evidence to refute the charge at the hearing. Dkt. 23-4 at 3. The DHO also considered

 the fact that Mr. Schreane did not follow proper protocol before going on a fast by sending a

 request to Religious Services. Moreover, there is no recognized Christian (or other religion) basis

 to fast on November 9, 2017. In sum, the Incident Report, memos, and the email from the Chaplain

 provided ample evidence to support the finding of guilt.

        D.      Conclusion

        Mr. Schreane was given adequate notice and had an opportunity to defend the charge. The

 DHO provided a written statement of the reasons for the finding of guilt and described the evidence

 that was considered. There was sufficient evidence in the record to support the finding of guilt.

 Under these circumstances, there were no violations of Mr. Schreane’s due process rights.

        “The touchstone of due process is protection of the individual against arbitrary action of

 the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Schreane to the relief he seeks.

 Accordingly, Mr. Schreane’s petition for a writ of habeas corpus relating to Report No. 3054793

 must be DENIED and the action dismissed. Judgment consistent with this Entry shall now issue.

 SO ORDERED.
Date: 9/14/2020




                                                  6
Case 2:19-cv-00260-JPH-DLP Document 26 Filed 09/14/20 Page 7 of 7 PageID #: 278




 Distribution:

 CLARENCE D. SCHREANE
 17956-074
 TERRE HAUTE (33)
 FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Bureau of Prisons Regional Counsel
 7338 Shoreline Drive
 Stockton, CA 95219

 Quinn Hochhalter
 United States Attorney's Office
 501 I Street
 Suite 10-100
 Sacramento, CA 95814

 Litigation Coordinator
 USP Atwater
 PO Box 019001
 Atwater, CA 95301

 US Attorney's Office- 2241 Unit
 Eastern District of California

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov




                                      7
